Appeals by defendant from three judgments of the Supreme Court, Kings County (Goldstein, J.), all rendered March 25, 1982, convicting him of robbery in the first degree and burglary in the second and third degrees, upon pleas of guilty, and imposing sentences. Judgments affirmed. We have considered and rejected defendant’s pro se contention of ineffective assistance of counsel. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on these appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Gibbons, Weinstein and Brown, JJ., concur,